DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 08/24/2022 with respect to claims 1 - 18 have been considered but are moot in view of the new ground(s) of rejection.  Additionally, the applicant argument of the CG above the item PD is moot because as shown in figure 14 items CG1 – CG2 and figure 30 item CG is located (directly) above item PD1/PD2 within a range.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1 and 10 applicant claims “a collection gate, disposed within a range directly above the photosensitive device”. The applicant does not define “a range directly above” in the specification as filed. Clarification without introduction of new matter is required. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because independent claims 1 - 18 do not clearly set forth the metes and bounds of the patent protection desired because in claims 1 and 10 applicant claims “a collection gate, disposed within a range directly above the photosensitive device”. The applicant does not define range and directly above in the specification as filed and it is unclear in the specification what the applicant defines as range and directly above? Clarification without introduction of new matter is required. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 (as best understood in view of the 35 U.S.C. 112 rejections above) as being unpatentable over Takado (US PgPub No. 2018/0098012) in view of Oku (US PgPub No. 2016/0197585) in view of Lee (US PgPub No. 2013/0020463).
Regarding claim 1, Takado teaches image sensing system (figure 1), comprising, a first pixel circuit (figures 1 – 2 and 4 - 5; pixels), comprising: a photosensitive device (figure 2 item PD); a first transmission gate, under the control of a first transmission signal and conducted during a first conduction time interval (figure 2; transmission gate of individual transistors, wherein under the control of a first transmission signal (TX) and conducted during a first conduction time interval); and a collection gate, the photosensitive device configured to receive a collecting signal (figure 2; collection gate of the transistor(s) of individual transistors configured to receive a collecting signal); and a control unit, coupled to the collection gate (figure 1 item 107 connected to the collection gate in figure 2).
However, Takado fails to teach a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value. Oku, on the other hand teaches a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value.
More specifically, Oku teaches a control unit (figure 1 item 200), coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value (paragraphs 0036, 0038, and 0073; collection gate configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Oku with the teachings of Takado because Oku teaches in at least paragraphs 0073 and/or 0073 that the noise level of the terminal may be further reduced and/or the light receiving characteristics may be improved respectively, thereby improving the processing of Takado.
However, Takado in view of Oku fails to teach that the collection gate is disposed within a range directly above the photosensitive device. Lee, on the other hand teaches the collection gate is disposed within a range directly above the photosensitive device.
More specifically, Lee teaches the collection gate is disposed within a range directly above the photosensitive device (figure 14 items CG1 – CG2, figure 30 item CG above item PD1/PD2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lee with the teachings of Takado in view of Oku because Lee teaches in at least paragraphs 0005, 0222, 0226, 0228, and 0257 that the system improves processing, thereby improving the processing of Takado in view of Oku.

Regarding claim 10, Takado teaches an electronic device (paragraphs 0092 and 0113; camera), comprising an image sensing system (figure 1), wherein the image sensing system comprises: a first pixel circuit (figures 1 – 2 and 4 - 5; pixels), comprising: a photosensitive device (figure 2 item PD), a first transmission gate, under the control of a first transmission signal and conducted during a first conduction time interval (figure 2; transmission gate of individual transistors, under the control of a first transmission signal (TX) and conducted during a first conduction time interval); and a collection gate, configured to receive a collecting signal (figure 2; collection gate of the transistor(s) of individual transistors configured to receive a collecting signal); and a control unit, coupled to the collection gate (figure 1 item 107 connected to the collection gate in figure 2).
However, Takado fails to teach a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value. Oku, on the other hand teaches a control unit, coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value.
More specifically, Oku teaches a control unit (figure 1 item 200), coupled to the collection gate and configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value (paragraphs 0036, 0038, and 0073; collection gate configured to generate the collecting signal to the collection gate, wherein the collecting signal has a non-fixed voltage value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Oku with the teachings of Takado because Oku teaches in at least paragraphs 0073 and/or 0073 that the noise level of the terminal may be further reduced and/or the light receiving characteristics may be improved respectively, thereby improving the processing of Takado.
However, Takado in view of Oku fails to teach that the collection gate is disposed within a range directly above the photosensitive device. Lee, on the other hand teaches the collection gate is disposed within a range directly above the photosensitive device.
More specifically, Lee teaches the collection gate is disposed within a range directly above the photosensitive device (figure 14 items CG1 – CG2, figure 30 item CG above item PD1/PD2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lee with the teachings of Takado in view of Oku because Lee teaches in at least paragraphs 0005, 0222, 0226, 0228, and 0257 that the system improves processing, thereby improving the processing of Takado in view of Oku.

	Allowable Subject Matter
Claims 2 – 9 and 11 - 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2: “wherein before the first conduction time interval, the collecting signal generated by the control unit has a first high voltage level, and during the first conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 3 – 6 and 9, these claims are also objected to as being dependent from objected claim 2.

The following is a statement of reasons for the indication of allowable subject matter for claim 7: “wherein the first pixel circuit further comprises: a second transmission gate, under the control of a second transmission signal and conducted during a second conduction time interval; wherein, before the second conduction time interval, the collecting signal generated by the control unit has a first high voltage level; wherein, during the second conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 8, these claims are also objected to as being dependent from objected claim 7.

The following is a statement of reasons for the indication of allowable subject matter for claim 11: “wherein before the first conduction time interval, the collecting signal generated by the control unit has a first high voltage level, and during the first conduction time interval, the collecting signal generated by the control unit transits from the first high voltage level into a low voltage level” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 12 – 15 and 18, these claims are also objected to as being dependent from objected claim 11.

The following is a statement of reasons for the indication of allowable subject matter for claim 16: “wherein the first pixel circuit further comprises: a second transmission gate, under the control of a second transmission signal and conducted during a second conduction time interval; wherein, before the second conduction time interval, the collecting signal generated by the control unit has a first high voltage level; wherein, during the second conduction time interval, the collecting signal generated by the control unit transit” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 17, these claims are also objected to as being dependent from objected claim 16.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Romero (US patent No. 2010/0308213) teaches collection gate above photodiode.
Takayanagi (US patent No. 2004/0036009) teaches collection gate above photodiode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/30/2022